Title: From Thomas Jefferson to George Jefferson, 15 October 1803
From: Jefferson, Thomas
To: Jefferson, George


          
            
              Dear Sir
            
            Washington Oct. 15. 03.
          
          I have this day drawn on you in favor of James Lyle for 500. D. the only articles in your possession for me which are much wanted at Monticello are the bar-iron & the screws. the latter are distressingly wanted, because the cover of sheet iron laid on a part of the house is only tacked on with nails, & in danger of being blown off were a strong wind to happen. will you be so good as to inform me whether vessels from Philadelphia can unload at Richmond without quarantine? we are nearly out of nail rod at Monticello & I would order some immediately if I did not doubt whether it could be recieved. a line by return of post on this subject will oblige me. I must get the favor of you to engage Colo. Macon’s hams again this year as usual. about 100. will suffice for me. Accept my affectionate salutations.
          
            
              Th: Jefferson
            
          
        